DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/21, 12/14/2020, and 4/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE 202011107327.
DE 202011107327 discloses a work machine and method, comprising: an engine 2; a primary working unit; a drive train configured to transmit power from the engine 2 to the primary working unit; at least one hydraulically powered auxiliary working unit; a hydraulic pump 11 configured to power the at least one hydraulically powered auxiliary working unit; an electric motor 3,4; and a planetary gearset 6 including a first power input connected to the engine, a second power input connected to the electric motor, and a power output connected to the hydraulic pump; wherein: the planetary gearset 6 is configured to sum the first power input from the engine 2 and the second power input from the electric motor 3,4 to drive the hydraulic pump 11 so that a pump speed of the hydraulic pump can be controlled by controlling a motor speed of the electric motor 3,4; further comprising: a controller configured to control a pump speed of the hydraulic pump by controlling a motor speed of the electric motor; further comprising: an electrical power generator 3,4 operably connected to the drive train and configured to generate electrical power; and wherein the electric motor is connected to the electrical power generator for receiving electrical power from the electrical power generator wherein: the drive train includes a transmission configured to transmit power from the engine to the primary working unit at multiple transmission ratios (replacement of gears possible, thus configured for different ratios); and the electrical power generator 3,4 is driven from the transmission; a controller configured to control a pump speed of the hydraulic pump by controlling a motor speed of the electric motor, wherein the controller is a part of a transmission control unit of the transmission; further comprising: a battery; and wherein the electric motor 3,4 is connected to the battery for receiving electrical power from the battery; further comprising: a DC to AC inverter connecting the battery to the electric motor 3,4; further comprising: a controller configured to control a pump speed of the hydraulic pump 11 by controlling a motor speed of the electric motor; further comprising: a machine frame; a plurality of ground engaging units supporting the machine frame from a ground surface, wherein the primary working unit includes one or more of the ground engaging units (tracks); wherein the engine is supported from the machine frame; and wherein the drive train is configured to transmit power from the engine to the one or more of the ground engaging units to propel the work machine over the ground surface; the drive train includes a transmission, the transmission being configured to transmit power from the engine to the one or more of the ground engaging units 5; further comprising: the transmission is an electronic infinitely variable transmission; the work machine being a wheeled loader (lifting device) wherein: the hydraulically powered auxiliary working unit includes a lifting arm of the wheeled loader; wherein the planetary gearset 6 includes: a sun gear, the electric motor being connected to the sun gear to define the second power input; a plurality of planet gears connected to a carrier, the planet gears engaging the sun gear and movable about the sun gear, the engine 2 being connected to the carrier to define the first power input; and a ring gear surrounding the planet gears and engaging the planet gears, the ring gear being connected to the hydraulic pump to define the power output; wherein: the engine and the electric motor are configured such that a maximum value of the first power input from the engine is greater than a maximum value of the second power input from the electric motor (ultimately all power comes from engine with electrical power derived therefrom).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLBY M HANSEN/Primary Examiner, Art Unit 3655